Citation Nr: 0842490	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1969.  He died in October 2004.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant is unrepresented in this appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in March 2008 and delivered sworn testimony at the RO 
in St. Louis, Missouri.  Evidence (VA records dated in March 
2004) pertinent to the matter on appeal was received 
contemporaneously with the appellant's March 2008 Board 
hearing.  The appellant has waived initial RO consideration 
of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran's death certificate indicates 
that he died in October 2004 as a result of myocardial 
infarction.  At the time of his death, the veteran was 
service-connected for migraine headaches, rated as 50 percent 
disabling; depression, rated as 50 percent disabling; and 
cervical spine disability, rated as 40 percent disabling.

Subsequent to the December 2006 statement of the case, VA 
received (in April 2008) evidence not previously considered 
by the RO (including a March 2008 medical opinion and 
literature concerning drug interactions) that is relevant to 
the issue on appeal.  In November 2008, the appellant 
requested that the case be remanded to the AOJ for 
consideration of the additional evidence.  Given the 
appellant's request, the case must be remanded to the AOJ for 
initial review and consideration.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2008).

The Board observes that in specific consideration of the 
claim of service connection for the cause of the veteran's 
death, when a veteran had (as in this case) service-connected 
disability during his lifetime, VCAA notice must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Accordingly, the AOJ 
should issue a VCAA notice letter that addresses her DIC 
claim in the manner set forth in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Further, the appellant should be provided 
updated notice that complies with developments in case law as 
to the requirements for proper VCAA notice pertaining to 
establishment of effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is hereby REMANDED for the following:

1.  The AOJ should issue a VCAA notice 
letter for the issue of entitlement to 
service connection for the cause of the 
veteran's death, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2008); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.

The VCAA notice letter should 
specifically (1) apprise the appellant of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (2) provide an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
previously service-connected condition; 
and (3) provide an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service-connected.  

Additionally, the VCAA notice letter 
should specifically inform the appellant 
of the criteria for consideration in 
assignment of an effective date in the 
event of award of the benefit sought.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death based on all the evidence in the 
claims file, including that added 
subsequent to the December 2006 statement 
of the case.  If the benefit sought is 
not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




